PER CURIAM.
After entering a negotiated plea deal in 2013, Petitioner Thomas L. Parrish was sentenced to twenty-five years in prison, followed by five years of probation. Pursuant to rule 9.141(c) of the Florida Rules of Appellate Procedure, Parrish seeks to file a belated appeal challenging his conviction and sentence. We held the petition in abeyance, and appointed a commissioner to conduct an evidentiary hearing in order to determine whether Parrish had made a timely request of his attorney to file an appeal. After conducting the evidentiary hearing on March 24, 2016, at which both Parrish and his attorney testified, the commissioner entered a written report determining that Parrish had not directed his attorney to file an appeal.
Upon review of the commissioner’s report and the transcript of the evidentiary hearing, we deny the petition to file a belated appeal. Vaughn v. State, 888 So.2d 679, 680 (Fla. 3d DCA 2004); Fla. R. App. P. 9.141 (c)(4)(F)(i).
Petition denied.